DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 1/8/21 are acknowledged.
	Previously, Group 1 and SEQ ID NO: 13 were elected.
The elected species was found to be free of the prior art (under 102 and 103) but is rejected under double patenting as set forth below. The prior art does not teach or suggest the protein with the 96th residue of instant SEQ ID NO:13. 
Claims 28-29 and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/7/20.
	Claims 2, 5-7, 9-11, 14-16, 22-23, 25-27, 30-31 and 34 have been cancelled.
	Claims 1, 3-4, 8, 12-13, 17-21 and 24 are being examined.

Priority
This application is a 371 of PCT/GB2018/050626 03/13/2018 and claims foreign benefit of UNITED KINGDOM 1704006.4 03/13/2017.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 12-13, 17-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1, 13 and dependents recite numerous functional requirements. Instant claims 1 and 20 are broad with respect to the oxygen-carrying protein and location of the modification/insertion and reference protein. With respect to modifications and functionality, Cooper et al. (US 2010/0137189; ‘Cooper’; previously cited) teach a beta chain mutant of human haemoglobin where the Phe at position 41 is modified to Tyr (example 5 and Table 1). However, as depicted in instant figure 4 such modification does not result in functionality as claimed. Further, instant figure 4 shows other tyrosine modifications that do not result in functionality as claimed. Thom et al. (cited with IDS 9/12/19; ‘Thom’) recites various hemoglobin variants with different functions (Table 1) including those with modifications to tyrosine (Lombard, St. Mande, M-Iwate of Table 1) and teach that amino acid modifications within globin proteins can produce multiple effects (page 15 first complete paragraph of second column). Thus the recited 
	Further, applicants argue (page 12 of reply 1/8/21) that the previous double patenting rejection based on copending Application No. 15,733,287 should be withdrawn based on the claim amendments. Application No. 15,733,287 recites a protein (claim 39iii) with modifications as in the elected species. Such arguments makes is unclear if the elected species is encompassed by the claimed functional language.
	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the proteins recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the particular structure that accomplishes the function. Although unclear, for purposes of examination, the elected species has been interpreted as being capable of the recited functions.
Claim 12(a)-(e) recites modifications. The claim as amended recites 4 sequences and recites that the numbering is in reference to the 4 sequences. Claim 12a refers to residue 84. Residue 84 of SEQ ID NO:1 is T while residue 84 of SEQ ID NO:2 is S. Thus, referring to groups of modifications and groups of sequences makes the claim scope unclear. It is not clearly set forth as to which modification is to be matched with which sequence. SEQ ID NO:2 corresponds to human alpha chain but the list of modifications does not appear to include alpha chain modifications.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 8, 12-13, 17-21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Instant claims 1 and 20 are broad with respect to the oxygen-carrying protein and location of the modification/insertion and reference protein. Instant claim 1, 13, and dependents recite numerous functional requirements.
SEQ ID NO:13 is 146 amino acids in length.  Claim 17 recites sequences with 80% identity. Thus the sequence can vary at 29 of the positions. When 29 of the positions are varied to any of the 20 common amino acids there are at least 2029 possible sequences. Claim 1 recites 
(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science v13 2004 pages 884-892) teach that common descent does not necessarily imply functional similarity and functional annotation transferred from one homologous protein to another can result in incorrect functional assignment (page 884 first column). 
With respect to modifications and functionality, Cooper et al. (US 2010/0137189; ‘Cooper’; previously cited) teach a beta chain mutant of human haemoglobin where the Phe at position 41 is modified to Tyr (example 5 and Table 1). However, as depicted in instant figure 4 such modification does not result in functionality as claimed. Further, instant figure 4 shows other tyrosine modifications that do not result in functionality as claimed. Thom et al. (cited with IDS 9/12/19; ‘Thom’) recites various hemoglobin variants with different functions (Table 1) including those with modifications to tyrosine (Lombard, St. Mande, M-Iwate of Table 1) and teach that amino acid modifications within globin proteins can produce multiple effects (page 15 first complete paragraph of second column). Thus the recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the proteins as claimed.
 (3) Physical and/or chemical properties and (4) Functional characteristics:

When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. Instant figure 6 is described as showing a lack of correlation (page 8 figure description). It is unclear what structural elements are required for the recited function. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (page 49) describes protein production. However, mere production of a protein does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the 

Response to Arguments - 112
Claims were previously rejected under 112. The rejection of canceled claims is withdrawn. Since the claims have been amended the rejection is updated to correspond to the instant claims. 
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that the teachings of Cooper are moot, MPEP 2163 states that considerations include ‘predictability in the art’ and since Cooper is art it is relevant. Further, it is noted that the written opinion submitted with the IDS of 11/12/19 states ‘The application thus demonstrated that mutations of some residues in human haemoglobin to tyrosine has such an effect while failing to explain why the mutation of other residues to tyrosine such as beta F41Y, beta K66Y or beta F71Y does not result in the same effect. The application does not elucidate any structural or functional difference between the failing tyrosine mutants and those disclosed in the present application as having the ferric reduction effect which would account for failure 
Although applicants argue that claim 12 has been amended with respect to the numbering system, the amended claim is addressed above.
Although applicants argue that Cooper appears to teach modifications to tryptophan not tyrosine, as set forth above, Cooper et al. (US 2010/0137189; ‘Cooper’; previously cited) teach a beta chain mutant of human haemoglobin where the Phe at position 41 is modified to Tyr (example 5 and Table 1). However, as depicted in instant figure 4 such modification does not result in functionality as claimed. Further, instant figure 4 shows other tyrosine modifications that do not result in functionality as claimed. Thom et al. (cited with IDS 9/12/19; ‘Thom’) recites various hemoglobin variants with different functions (Table 1) including those with modifications to tyrosine (Lombard, St. Mande, M-Iwate of Table 1) and teach that amino acid modifications within globin proteins can produce multiple effects (page 15 first complete paragraph of second column).
Although applicants argue that the claims do not encompass 3146 sequences, claim 1 generically recites ‘oxygen-carrying protein’ and claim 17 merely refers to 80% identity. 

Claim Rejections - 35 USC § 102/103 - withdrawn
Based on the claim amendments, the claims have been interpreted such that the previous 102 and 103 rejections are overcome.

Double Patenting

	The previous double patenting rejection based on Application No. 15,733,287 is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-4, 8, 12-13, 17-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 17, 20-21, 23, 26, 30, 32-35, 39, 48, 50, 54-55 and 61 of copending Application No. 15,733,287 (reference application; ‘287’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
287 recites modified proteins including a hemoglobin gamma with the G1M and L96Y modifications (claim 39 iii). 287 recites properties of the proteins (claim 2). 287 recites a modification to reduce nitric oxide activity (claim 21i). 287 recites a multimeric protein (claim 33). 287 recites a carrier (claim 54). 287 recites ascorbate (claim 55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 287 based on the specific suggestions of 287. Since 287 recite specific modifications and suggest specific agents one would have been motivated to make such modifications and include such agents with a reasonable expectation of success.

In relation to the functional language of claims 1, and 3, as set forth in the 112 rejection above the claims are unclear. 287 recites functional language (claim 2) and suggest the modifications of the instant elected species (claim 39 iii).
	In relation to claim 13, 287 recites a modification to reduce nitric oxide activity (claim 21i)	
	In relation to claims 18-19, 287 recites a multimeric protein (claim 33).
In relation to the carrier as in claim 20 and claim 24, 287 recites a carrier (claim 54). 
In relation to claim 21, 287 recites ascorbate (claim 55).

Response to Arguments – double patenting
Based on the claim amendments, the claims have been interpreted such that the previous double patenting rejections based on U.S. Patent No 8,609,814 are overcome. The previous double patenting rejection based on Application No. 15,733,287 is updated to correspond to the instant claims. Applicants’ arguments will be addressed to the extent that they apply to the instant claims.
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the amendments render the rejections moot, the amended claims are addressed above. 287 recites modified proteins including a hemoglobin gamma with 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658